Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 9, dependent upon claim 5, recites “the second end of the mounting surface”, and there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sage et al (US20100135861A1 published 06/03/2010; hereinafter Sage).
Regarding claim 1, Sage teaches a sample processing assembly for treatment of a sample on a substrate (a plurality of slides, each generally having a tissue sample – paragraph 6), the assembly including: 
a mounting surface for the substrate (a slide holder 30 – Fig. 1 and paragraph 44); and 
a cover member (a latch 100 covers one end the slide and a retaining element 70 covers the other end of the slide – Figs. 2-3), the cover member being movable (latch 100 to move between the locked position and the unlocked position – paragraph 55) between an open position (the latch 100 is in the unlocked position – Fig. 2) and a substantially closed position (the latch 100 is in the locked position – Fig. 3), wherein, when the substrate is placed in the assembly and the cover member is in the substantially closed position (see the locked position in Fig. 3), a reaction chamber (cell 24i – Figs. 1 and 3) is formed for processing the sample between the cover member and the substrate (the latch 100 locks the slide into the cell 24i – Figs. 1 and 3), and wherein 
the mounting surface provides for an air gap (side wall 34 has a recessed area 58 formed in the upper edge 34a – Fig. 3) between the substrate (slide S – Fig. 3) and the mounting surface (side wall 34 of the slide holder 30 – Fig. 3).
Regarding claim 2, Sage teaches an assembly according to claim 1, wherein the mounting surface includes a step (a recessed area 58) to provide for the air gap between the substrate and the mounting surface (side wall 34 has a recessed area 58 formed in the upper edge 34a – Fig. 3).
Regarding claim 3, Sage teaches an assembly according to claim 2, wherein the mounting surface extends longitudinally between a first end (the end of the slide holder 30 by the latch 100 – Fig. 3) and a second opposed end (the end of the slide holder 30 by the elongated shaft 26 – Fig. 3), and the step is located adjacent the first end (the recessed area 58 near the end towards the latch 100 – Fig. 3).
Regarding claim 4, Sage teaches an assembly according to claim 3, wherein the substrate placed on the mounting surface extends longitudinally between the first end and the second opposed end (the slide S on the slide holder 30 is held horizontally between by the latch 100 and the elongated shaft 26 – Fig. 3), and at least partially over the step located adjacent the first end (the slide is partially over the recessed area 58 near the end towards the latch 100 – Fig. 3).
Regarding claim 5, Sage teaches an assembly according to claim 4, wherein the step has a height relative to the mounting surface (recessed area 58 has a vertical distance relative to the surface of the slide holder 30) to provide for the air gap between the substrate and the mounting surface (recessed area 58 provides an air gap – Fig. 3), and the height of the step permitting the substrate to be flexed into substantial contact with the mounting surface when the cover member is in the substantially closed position (the slide S contacts the slide holder 30 when the latch 100 is closed – Fig. 3).
Regarding claim 6
Regarding claim 8, Sage teaches an assembly according to claim 4, wherein the mounting surface includes at least one guide adjacent the second end (the end of the slide holder 30 by the elongated shaft 26 – Fig. 3) configured to limit movement of the substrate in at least a first direction (a vertical direction – paragraph 51) during placement of the substrate in the assembly (overhanging portion 74 prevents a slide positioned on the slide holder 30 from moving excessively in a vertical direction – paragraph 51).
Regarding claim 12, Sage teaches an assembly according to claim 2, further including a closure body (a rectangular frame 12 – Fig. 1) configured to retain the cover member (a rectangular frame 12 retains the latch 100 – Figs. 1-2), and the closure body and the cover member being moveable between the open position (a rectangular frame 12 and latch 100 in Fig. 2) and the substantially closed positon (a rectangular frame 12 and latch in Fig. 3).
Regarding claim 16, Sages teaches a sample processing assembly for treatment of a sample on a substrate (a plurality of slides, each generally having a tissue sample – paragraph 6), the assembly including: 
a mounting surface for the substrate (a slide holder 30 – Fig. 1 and paragraph 44); and 
a cover member (a latch 100 covers an end the slide – Figs. 2-3), the cover member being movable (latch 100 to move between the locked position and the unlocked position – paragraph 55) between an open position the latch 100 is in the unlocked position – Fig. 2) and a substantially closed position (the latch 100 is in the locked position – Fig. 3), wherein, when the substrate is placed in the assembly and the cover member is in the substantially closed position (see the locked position in Fig. 3), a reaction chamber (cell 24i – Figs. 1 and 3) is formed for processing the sample between the cover member and the substrate (the latch 100 locks the slide into the cell 24i – Figs. 1 and 3), and wherein 

Regarding claim 17, Sage teaches an assembly according to claim 16, wherein the support portion is further configured to support the substrate in a second orientation (“a second orientation” is interpreted as supporting the slide lengthwise) substantially parallel to the mounting surface (side wall 34 has a top edge 34a and side wall 36 has a top edge 36a that support the slide lengthwise – Fig. 3 and 5).
Regarding claim 18, Sage teaches an assembly according to claim 17, wherein the substrate is in substantial contact with the mounting surface in the second orientation (the slide is in substantial contact with the top edge 34a and the top edge 36a – Figs. 3 and 5).
Regarding claim 19, Sage teaches an instrument for treatment of a sample on a substrate (high throughput automatic staining systems – paragraph 5), the instrument including at least one sample processing assembly according to claim 1 (automatic staining systems are capable of using slides mounted to trays and slide holders – paragraphs 6 and 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sage.
Regarding claim 7, Sage teaches an assembly according to claim 5. 
Although Sage does not teach that the height of the step is between 0.08mm to 0.12mm, it would have been obvious to one of ordinary skill to experiment with different size air gaps to optimize heat transfer of the heater and discover a range of heights between 0.08mm to 0.12mm through experimentation. It would be the normal desire of scientists or artisans to improve upon what is already generally known to obtain an optimal range of heights. See MPEP 2144.05 II. ROUTINE OPTIMIZATION. 
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it would be a simple modification in shape if the recess 58.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sage, as applies to claim 5, in view of Charles et al (US20140037515A1 published 02/06/2014; hereinafter Charles).
Regarding claim 9, Sage teaches an assembly according to claim 5, wherein the cover member extends longitudinally (retaining element 70 has an overhanging portion 74 extending longitudinally – 
However, Sage does not teach that the cover member with a fluid inlet port at one end of the cover member.
Charles teaches a cover member (upper wall 40 – Fig. 2) with a fluid inlet port at one end of the cover member (upper wall 40 includes or contains at least one channel 44 – paragraph 82 and Fig. 2). Charles teaches that it would be advantageous to have channels in the upper wall to send fluids for the analysis instrument to the slides. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the retaining element, as taught by Sage, with the channels, taught by Charles, to gain the additional function above. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a combination of analogous prior art elements according to known methods to yield predictable results. See MPEP 2141.  
Regarding claim 10, Sage, modified by Charles, teaches an assembly according to claim 9, wherein the fluid inlet port, in use, permits fluid transfer between a fluid source (high throughput automatic staining systems – paragraph 5) associated with the sample processing assembly and the reaction chamber (cell 24i – Fig. 1) (Sage, modified by Charles, teaches channels 44, formed in the retaining element 70, that are capable of delivering fluids from an automatic staining system to the cell 24i).
Regarding claim 11, Sage, modified by Charles, teaches an assembly according to claim 9, wherein the cover member extends longitudinally over a portion of the substrate (the latch 100 has a projecting element 112 and the retaining element 70 has an overhanging portion 74 extending both longitudinally over the slide – Fig. 3) where the substrate is flexed (the projecting element 112 and .
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sage as applies to claim 2, in view of Ng et al (US20150253225A1 published 09/10/2015; hereinafter Ng).
Regarding claim 13, Sage teaches an assembly according to claim 2.
However, Sages does not teach herein the step is configured to move between a first position providing the air gap between the substrate and the mounting surface and a second position substantially parallel to the mounting surface.
Ng teaches a slide staining assembly with a biasing means 1300 (Figure 3) supported step (internal wall 2100 – Figure 7) that is configured to move between a first position (closed position in Figure 1) providing the air gap (a reaction chamber 6500 – Figure 10A) between the substrate (internal wall 2100 forms a reaction chamber 6500 with the substrate 6000 – Figure 10A) and the mounting surface (internal wall 2100 forms a wash chamber 5000 with the mounting surface 1200 – Figure 9A) and a second position (opened position in Figure 3) substantially parallel to the mounting surface (internal wall 2100 is parallel with the mounting surface 1200 – Figure 3). It would be advantageous to use a biasing means to hold the internal wall closed to prevent moment of the slides during transport.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the slide holder, as taught by Sage, with the biasing means and internal wall, taught by Ng, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Sage and Ng teach slider holders for slide staining systems.
Regarding claim 14.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sage, as applied to claim 2, in view of Stead et al (US20060171857A1 published 08/03/2006; hereinafter Stead).
Regarding claim 15, Sage teaches an assembly according to claim 2, with a step.
However, Sages does not teach wherein the step is a raised projection from the mounting surface.
Stead teaches wherein the step is a raised projection (slide orientation tabs 90 and 100 – Fig. 12) from the mounting surface (slide orientation tabs 90 and 100 rise above the surface of the platen 50 to support the slide 110 – Fig. 12). Stead (paragraph 73 and Fig. 12) also teaches that it would be advantageous to use raised projections, such as slide orientation tabs, to hold a tissue sample 116 between the platen 50 and slide 110 without the need to use adhesives.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the slide holder, as taught by Sage, with the raised slide orientation tabs, taught by Stead, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Sage and Stead teach slide holders for sample processing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson, can be reached at telephone number 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/T.C.S./Examiner, Art Unit 1796         

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797